DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/22/2021.
Applicant's election with traverse of Claims 1-7 and Species A in the reply filed on 12/22/2021 is acknowledged.  The traversal is on the ground(s) that Groups 2 and 3, which have been restricted as a combination and sub combination, both include a first edge thus Group 2 does require the particulars of Group 3, therefore the restriction is improper.  This is not found persuasive because while both include a first edge, the restriction is based on the subcombination of the actuator configured to adjust an angle of approach of the leading edge of the recoater relative to the first edge of the platform. This subcombination is considered to have utility by itself as an actuator and the combination does not require the particulars of the subcombination as claimed for patentability. Regarding the species election, while some of the groupings are not mutually exclusive with other groupings, applicant was not required to only elect a single disclosed species but could still elect a grouping of patentably indistinct species. 


The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, the claimed limitation of “determining the second angle of approach by analyzing the layer of the component and calculating an angle that minimizes a contact surface area between the recoater blade and the layer of the component as the recoater blade moves across the platform and the bed of metal powder to deposit the subsequent bed of metal powder”, is considered indefinite. It is unclear what constitutes the step of determining by analyzing and the step of calculating, as these are considered mental steps, therefore the metes and bounds of the claims are considered indefinite.
Regarding Claim 4, the claimed limitation of “determining the second angle of approach by analyzing the layer of the component and calculating an angle that minimizes a contact surface area between the recoater blade and the layer of the component as the recoater blade moves across the platform and the bed of metal powder to deposit the subsequent 10bed of metal powder, and wherein the powder bed fusion machine is configured to receive the angle of approach from a software program” is considered indefinite. Firstly it is unclear what constitutes the step of determining by analyzing and the step of calculating, as these are considered mental steps, therefore the metes and bounds of the claims are considered indefinite. It is further considered unclear what constitutes configuring to receive an angle of approach from a software program compared to merely having a powder bed fusion machine that is simply able to receive instructions from a program. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aydin et al. (DE102016215389A1).
Regarding Claims 1 and 3-4, Aydin teaches a method of forming a component by powder bed fusion, wherein the method comprises: depositing a bed of metal powder [0002] on a platform (2) by moving a recoater blade (60 in Figure 15) across the platform at a first angle of approach; forming a layer of the component by sintering at least a portion of the bed of metal powder [0004-0005]; depositing a subsequent bed of metal powder on the platform by moving the recoater blade across the platform and the bed of metal powder at a second angle of approach, wherein the second angle of approach and the first angle of approach are not equal (Claim 9); and forming a subsequent layer of the component by sintering at least a portion of the subsequent bed of metal powder.  [0085-0091] 
Regarding claim 2, Aydin teaches adjusting the second angle of approach while the recoater blade is depositing the subsequent bed of metal powder on the platform.  [0026]
Regarding Claims 5-7, Aydin teaches the coater (blade) and the platform both independently rotate [0082], one of ordinary skill in the art would understand each rotation motion is the result of an actuator as the apparatus of the prior art is not considered manually operated. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736